Citation Nr: 1518122	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from September 1982 to September 1985 and again from December 1990 to June 1991.  He served on active duty for training (ACDUTRA) from September 1985 to November 1986.  He also served in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of that hearing is of record in the appellant's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that he has bilateral flat feet disorder which occurred prior to service and was aggravated in service.  He relates that he was told on entrance into service that he had flat feet, but was still found fit for active duty.  He stated he did not know he had flat feet until told because he had no symptoms.  After entrance into service, with the marching and physical training performed in combat boots, his feet became symptomatic and worsened, and continue to bother him to this date.  As for his claim for service connection for hypertension, he asserts that while stationed in the Persian Gulf, he was seen on three occasions wherein he was told that he had elevated blood pressure.  After service, he was told that he had hypertension.  

The claims folder does not contain the appellant's service treatment records or military personnel file and multiple searches by the RO for the service treatment records were unsuccessful, leading the RO to execute December 2010 and March 2011 memorandums containing formal findings that his service treatment records were unavailable for review.  The Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service medical evidence is unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The appellant should be informed of secondary sources that can be used to substantiate his claims.  

It is important to note that in a November 2010 statement to VA from the appellant, he stated that his unit, the 401st Military Police, may have been absorbed into the 405th Military Police Unit or the 304th Military Police Unit.  Development was performed in connection with the 405th Military Police Unit, but there is no evidence that the 304th Military Police Unit was contacted.  This should be done prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should advise the appellant that he can submit alternate evidence to support his claims for service connection.  This evidence may take the following forms: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians by which or by whom the appellant may have been treated for his alleged disorders, especially soon after discharge from service, letters written during service, and insurance examinations.  The appellant may also submit any other evidence he deems appropriate.  If he needs assistance in obtaining medical records, he should provide the AOJ with the names and addresses of the medical providers, and forms providing for the release of such information should be forwarded to the appellant for his signature. 

2.  Contact the 304th Military Police Unit to determine if the appellant's unit, the 401st Military Police Unit, was absorbed into this unit and if so, obtain and associate the appellant's service treatment records and service personnel records with the claims folder.  This should include a request to the National Personnel Records Center for these records.  If no service records can be found, or if they have been destroyed, that fact should be so noted in the claims folder.  

Contact the National Personnel Records Center, as appropriate, and attempt to obtain the appellant's service treatment records and service personnel records from the 401st Military Police Unit, if that has not already been done.

3.  Following completion of the above and any further development deemed warranted, readjudicate the issues of service connection for bilateral flat feet and hypertension on appeal and, thereafter, if any claim on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

